—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered August 16, 1994, which, insofar as appealed from, denied defendants’ motion for a change of venue from Bronx County to Queens County, unanimously affirmed, without costs.
The requested change of venue was properly denied in the absence of a statement that the witnesses whose convenience defendants espouse were contacted, and indicating the manner in which they would be inconvenienced (see, Soufan v Argo Pneumatic Co., 170 AD2d 289, 290; Molod v Amundsen, 194 AD2d 429). There is no presumption that a witness will be inconvenienced merely because the courthouse is located in a county other than where the witness lives or works (Pittman v Maher, 202 AD2d 172, 177).
We note that the motion was properly entertained on the merits since it was made while there was still outstanding *490discovery and its timing did not otherwise prejudice plaintiff (see, Soufan v Argo Pneumatic Co., supra, at 291). Concur—Sullivan, J. P., Rosenberger, Wallach and Rubin, JJ.